EXHIBIT 10.18

 

April 20, 2001

 

Sandra Poole-Christal

107 Talavera #715

San Antonio, Texas  78232

 

Dear Sandy:

 

On behalf of GLOBALSCAPE, INC. a Delaware Corporation (the “Company”), I am
pleased to announce that the Company’s Board of Directors, operating under the
GLOBALSCAPE, INC. 1998 Stock Option Plan (the “Plan”), on January 1, 1998
awarded you (the “Employee” or the “Optionee”) an incentive stock option (the
“Option”) to purchase Eight Hundred Eight Thousand and Five Hundred Seventy One
808,571 shares of $0.001 par value common stock of GLOBALSCAPE, INC. (the
“Shares”).  The Option to acquire the shares is awarded and granted upon the
following terms and conditions as well as those terms, conditions, and
limitations as set forth in the Plan, which is incorporated herein for all
purposes.

 

1.  The Exercise Price for each share of common stock is $0.0132 per Share.

 

2.  The Option is vested effective February 1, 2001.

 

3.  Subject to Paragraphs 5 and 9 herein, the Option may be exercised at any
time on or before April 20, 2011 (the “Expiration Date”).  No partial exercise
of such Option may be for less than 100 full shares.  In no event shall the
Company be required to transfer fractional shares to the Employee.

 

4.  Optionee may exercise the Option from time to time, to the extent then
exercisable, upon the following terms:

 

(a)  Optionee shall deliver written notice to the Secretary of the Company at
the Company’s principal corporate offices, specifying the number of Shares which
Optionee is purchasing hereunder and the method of payment for such shares. 
Such notice shall be accompanied by the original of this Option so that an
appropriate endorsement can be made hereto to reflect the Shares so purchased
and to reduce accordingly the number of Shares thereafter to be subject to the
terms hereof.  If required by the Company, such notice shall also be accompanied
by such other instruments or agreements duly signed by

 

1

--------------------------------------------------------------------------------


 

Optionee as deemed necessary or advisable by counsel for the Company in order
that the issuance of the Shares complies with applicable federal and state
securities laws and regulations and applicable requirements of any national
securities exchange or other market on which the common stock may then be
traded.

 

(b)  The Exercise Price for the number of Shares being purchased shall be
payable upon exercise as follows:  (i) by delivery of a cashier’s check payable
to the Company or such other form of immediate funds as the Company shall
permit, (ii)  if there is an established public market for the common stock, by
delivery of certificates representing shares of common stock having an
equivalent Fair Market Value (as defined in the Plan), (iii) if there is an
established public market for the common stock, by arranging with the Company
and Optionee’s broker to deliver the Exercise Price for the number of Shares
being purchased from the concurrent market sale of the purchased shares, or (iv)
a combination of any of the foregoing.

 

(c)  Upon the valid exercise of the Option in accordance with the terms hereof,
the Company shall deliver to Optionee a certificate representing the number of
whole Shares purchased, bearing any legends as may be deemed necessary or
advisable by counsel to the Company to satisfy applicable securities laws or
regulations;  provided, however, that if any law or regulation requires the
Company to take any action with respect to such Shares before the issuance
thereof, then the sale, issuance and delivery of such shares shall be deferred
for the period necessary to take such action.  Optionee hereby represents and
agrees that, unless the Shares issued upon exercise of the Option are duly
registered under applicable securities laws, the purchase by Optionee of such
shares shall be solely for investment purposes and not with a view to the
distribution thereof.

 

(d)  Optionee’s federal withholding tax (if any) due upon exercise of the Option
shall be satisfied in cash by Optionee at the time of exercise or, if permitted
by the Board of Directors or its designee(s) through the retention by the
Company from the shares purchased the number of shares of common stock having a
Fair Market Value equal to the required withholding tax.

 

The Company does not attempt to advise you on tax or other consequences arising
from your acquisition of the common stock through the exercise of the Option. 
For the specific tax consequences to you, please consult with your tax advisor.

 

5.  Subject to the limitations imposed pursuant to Section 4.(B) of the Plan,
the Option shall remain exercisable until the Expiration Date, except that:

 

(a)  If Optionee voluntarily terminates Optionee’s employment with Company at
any time without the consent of the Company or if Optionee’s employment is
terminated by the Company for cause (of which the Board of Directors or its
designee(s), in both cases, shall be the sole judge), then the Option may be
exercised only during the three month period following such termination to the
extent exercisable immediately prior to such termination, but in no event later
than the Expiration Date.

 

2

--------------------------------------------------------------------------------


 

(b)  If (i) Optionee voluntarily terminates Optionee’s employment with the
Company with the Company’s consent, (ii) Optionee’s employment with the Company
is terminated by the Company without cause, or (iii) Optionee’s employment is
terminated by reason of Optionee’s “permanent and total disability” within the
meaning of section 22(e)3) of the Internal Revenue Code (of which the Board of
Directors or its designee(s) in each such three cases, shall be the sole judge),
then the Option may be exercised only during the three month period following
such termination to the extent exercisable immediately prior to such
termination, but in no event later than the Expiration Date.

 

(c)  if (i) Optionee dies during Optionee’s employment with  the Company or (ii)
Optionee dies during the three month period under the conditions set for the in
paragraph 6(b) immediately above (during which the  Optionee was entitled to
exercise the Option), then the Option may be exercised only during the one-year
period following Optionee’s death, but in no event later than the Expiration
Date, by the persons to whom Optionee’s rights under the Option shall pass by
Optionee’s will or the laws of descent and distribution, as applicable.

 

Notwithstanding the above, the Employee’s rights to the options which have not
been exercised, and all rights granted by this agreement shall in all events
terminate and become null and void if the Employee is employed either as an
employee or consultant by any company, joint venture, partnership or individual
which the Board of Directors or its designee(s) determines, in its sole
discretion, in competition with the Company.

 

6.  During the lifetime of the Employee, the Option and all rights granted in
this agreement shall be exercisable only by the Employee, and except as
Paragraph 5 otherwise provides, the Option and all rights granted under the
agreement shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise), and shall not be subject to
execution, attachment or similar process.  Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Option or of such rights
contrary to the provisions in this agreement, or upon the levy of any attachment
or similar process upon such Option or such rights, such Option and such rights
shall immediately become null and void.

 

7.  In the event of any change in the common shares of the Company subject to
the Option granted hereunder, through merger, consolidation, reorganization,
recapitalization, stock split, stock dividend or other change in the corporate
structure, without consideration, appropriate adjustment shall be made by the
Company in the number and kind of shares subject to such Option and the price
per share.  Upon the dissolution or liquidation of the Company, the Option
granted under this agreement shall terminate and become null and void, but the
Employee shall have the right immediately prior to such dissolution or
liquidation to exercise the Option granted hereunder to the full extent not
before exercised.

 

8.  Neither the Employee nor his/her execuctor, administrator, heirs or legatees
shall be or have any rights or privileges of a shareholder of the Company in
respect of the shares transferable upon exercise of the Option granted under
this agreement, unless and

 

3

--------------------------------------------------------------------------------


 

until certificates representing such shares shall have been endorsed,
transferred and delivered and the transferee has caused his/her name to be
entered as the shareholder of record on the books of the Company.  Nothing
contained in the Plan or this Option shall confer upon the Employee any right to
continue in the employ of the Company or any of its subsidiaries or interfere in
any way with the right of the Company (subject to the terms of any separate
agreement to the contrary) to terminate the Employee’s employment or to increase
or decrease the Employee’s compensation at any time.

 

9.  The terms and conditions of the Plan, unless expressly supplemented by this
Agreement, shall continue unchanged and in full force and effect.  To the extent
that any terms or provision of the Option are or may be deemed expressly
inconsistent with any terms or conditions of the Plan, the terms of this
agreement shall control.  To the extent that any terms or provisions of the
Option are or may be deemed expressly inconsistent with any terms of conditions
of any separate employment contract, if any, signed by the Company and 
Optionee, the terms of the employment contract shall control.

 

10.  The Employee hereby agrees to take whatever additional actions and execute
whatever additional documents the Company may in its reasonable judgment deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Employee pursuant to the express
provisions of this Option.

 

11.  The rights of the Employee are subject to modifications and termination in
certain events as provided in this Option and the Plan.

 

12.  This agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of Texas applicable to contracts made and to be
wholly performed therein.

 

13.  This Option may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

14.  This Option and the Plan shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and supercedes all previously
written or oral negotiations, commitments, representations and agreements with
respect thereto.

 

4

--------------------------------------------------------------------------------


 

If the foregoing represents your understanding of the terms and conditions upon
which your options have been granted, please execute in the space provided
below, returning an executed copy to the undersigned.

 

GlobalSCAPE, Inc.

AGREED:

 

 

/s/ Tim Nicolaou

 

 

Tim Nicolaou

/s/ Sandra Poole-Christal

 

Chief Executive Officer

Sandra Poole-Christal

 

5

--------------------------------------------------------------------------------